Citation Nr: 0331776	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-03 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from August 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  

In a statement received at the RO in March 2002, the veteran 
appears to be raising a claim for service connection for a 
psychiatric disorder.  This matter is referred to the RO for 
appropriate action.

REMAND

The veteran contends that he was exposed to hepatitis C while 
training as a cook in Fort Polk, Louisiana during active 
service.  As a preliminary matter, the Board observes that 
during the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in July 2000 and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

Following a review of the veteran's claims file, it does not 
appear that the veteran has yet been apprised of the new 
rights provided to him under the VCAA.  Until recently, such 
VCAA notice was routinely provided to the veteran directly by 
the Board.  See 38 C.F.R. § 19.9(a)(2) (2003).  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (2003), finding that 
such implementing regulation was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) as it afforded 
less than one year for the receipt of additional evidence.  
As such, a remand to the RO in this case is required for 
compliance with the notice and duty to assist provisions 
contained in 38 U.S.C.A. § 5103(a) and (b) (West 2002).

In addition, in Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed Cir. 2003), the Federal 
Circuit Court invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in DAV (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that a full year is allowed to 
respond to a VCAA notice. 

The Board notes further that additional development is 
necessary in the present case.  It appears from the record 
that the veteran may have been treated for acute or 
unspecified hepatitis C at the VA Medical Center (VAMC) in 
St. Louis, Missouri on May 11, 2000.  However, the claims 
file only contains a problem list which includes this 
information and no actual treatment record from that date.  
Further, in a statement of record, the veteran indicated that 
he was diagnosed as having hepatitis C on February 18, 2002 
at the John Cochran VAMC.  Records regarding that treatment 
also are not of record.  On remand, the RO should ensure that 
all such records relating to a diagnosis or treatment for 
hepatitis C are obtained and associated with the claims 
folder.  Following review of such records, the RO should then 
take all indicated development including the scheduling of 
the veteran for an examination if necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied regarding the issue on appeal.  
In particular, the RO should notify the 
veteran of what evidence is required to 
substantiate his claim, what evidence, if 
any, the veteran is to submit, and what 
evidence, if any, VA will obtain in 
accordance with the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter, must comply with the 
holding of PVA and any other applicable 
legal precedent.   

2.  The RO should contact the VAMC in St. 
Louis, Missouri and obtain all treatment 
records, examinations, notes, consults, 
and complete clinical records pertaining 
to treatment of the veteran from 2000 to 
the present.  Also, a specific request 
should be made for treatment records 
relating to treatment of hepatitis C on 
February 18, 2000 and May 11, 2000.  If 
no such records can be found, or are 
unavailable, ask for specific 
confirmation of that fact.  

3.  After a review of the above records, 
the RO should determine whether an 
examination of the veteran is in order to 
determine whether it is at least as 
likely as not that the veteran's 
hepatitis C is etiologically related to 
his military service.  

4.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of entitlement to 
service connection for hepatitis C.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




